Case 2:18-cv-00317-GMN-DJA Document 61-3 Filed 01/10/19 Page 1 of 9




          EXHIBIT “5”
                                          Case 2:18-cv-00317-GMN-DJA Document 61-3 Filed 01/10/19 Page 2 of 9



                                      1    Craig J. Mariam (SBN: 10926)
                                           cmariam@grsm.com
                                      2    Lynne K. McChrystal (SBN: 14739)
                                           lmcchrystal@grsm.com
                                      3    GORDON REES SCULLY MANSUKHANI, LLP
                                           300 S. 4th Street, Suite 1550
                                      4    Las Vegas, NV 89101
                                           Telephone: (702) 577-9300
                                      5    Facsimile: (877) 306-0043
                                      6    Attorneys for Defendant
                                           NORTHSTAR LOCATION SERVICES, LLC
                                      7

                                      8                       UNITED STATES DISTRICT COURT
                                      9
                                                                     DISTRICT OF NEVADA
                                     10
                                           NICOLE DIANE LA CARIA, on behalf )         CASE NO.: 2:18-cv-00317-GMN-
                                     11    of herself and all others similarly    )   GWF
Gordon Rees Scully Mansukhani, LLP




                                           situated;                              )
                                     12                                               Honorable Gloria M. Navarro
                                                                                  )
    300 S. 4th Street, Suite 1550




                                                                       Plaintiff, )
                                     13                                               Magistrate Judge George Foley, Jr.
       Las Vegas, NV 89101




                                                   vs.                            )
                                     14                                           )   DEFENDANT NORTHSTAR
                                           NORTHSTAR LOCATION                     )   LOCATION SERVICES, LLC’S
                                     15    SERVICES, LLC, A New York limited )        CONFIDENTIAL-FOR
                                           liability company; and JOHN DOES 1‒ )      ATTORNEY’S EYES ONLY
                                     16    10.                                    )   SUPPLEMENTAL RESPONSES
                                                                                  )   TO PLAINTIFF’S
                                     17                                Defendant. )   INTERROGATORIES, SET TWO
                                                                                  )
                                     18

                                     19
                                     20    PROPOUNDING PARTY:            Plaintiff, NICOLE DIANE LA CARIA
                                     21    RESPONDING PARTY:             Defendant, NORTHSTAR LOCATION
                                     22                                  SERVICES, LLC
                                     23    SET NO.:                      TWO
                                     24    ///
                                     25    ///
                                     26    ///
                                     27    ///
                                     28
                                                                              -1-
                                                 DEFENDANT NORTHSTAR LOCATION SERVICES, LLC’S CONFIDENTIAL- FOR
                                                   ATTORNEY’S EYES ONLY SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                    INTERROGATORIES, SET TWO
                                          Case 2:18-cv-00317-GMN-DJA Document 61-3 Filed 01/10/19 Page 3 of 9



                                      1            Defendant NORTHSTAR LOCATION SERVICES, LLC (“Responding
                                      2    Party”) responds to the Interrogatories, Set Two, of Plaintiff NICOLE DIANE LA
                                      3    CARIA (“Propounding Party”), as follows:
                                      4            1.   Responding Party’s responses to Propounding Party’s Interrogatories
                                      5    are made to the best of its present knowledge, information and belief. Said
                                      6    responses are at all times subject to additional or different information that
                                      7    discovery or further investigation may disclose and, while based on this present
                                      8    state of Responding Party’s recollection, are subject to refreshing of recollection
                                      9    with such additional knowledge or facts that may result from further discovery and
                                     10    investigation. Responding Party reserves the right to make any use of, or to
                                     11    introduce at any hearing and at trial, information responsive to Propounding
Gordon Rees Scully Mansukhani, LLP




                                     12    Party’s Interrogatories that is discovered subsequent to the date of these responses,
    300 S. 4th Street, Suite 1550




                                     13    including, but not limited to, any information obtained in discovery herein.
       Las Vegas, NV 89101




                                     14            2.   Responding Party reserves all objections or other questions as to the
                                     15    confidentiality, relevance, materiality, privilege or admissibility as evidence, in any
                                     16    subsequent proceeding or trial of this or any other action for any purpose
                                     17    whatsoever, of these responses and any documents or things identified in these
                                     18    responses.
                                     19            3.   Responding Party reserves the right to object on any ground at any
                                     20    time to such other or supplemental interrogatories as Propounding Party may at
                                     21    any time propound involving or relating to the subject matter of these
                                     22    Interrogatories.
                                     23            4.   The information set forth in these responses to Interrogatories was
                                     24    obtained from persons currently in the employ of Responding Party or, in the
                                     25    alternative, was gathered by counsel for Responding Party on its behalf.
                                     26    ///
                                     27    ///
                                     28
                                                                              -2-
                                                 DEFENDANT NORTHSTAR LOCATION SERVICES, LLC’S CONFIDENTIAL- FOR
                                                   ATTORNEY’S EYES ONLY SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                    INTERROGATORIES, SET TWO
                                          Case 2:18-cv-00317-GMN-DJA Document 61-3 Filed 01/10/19 Page 4 of 9



                                      1                                  GENERAL OBJECTIONS
                                      2          Responding Party makes the following general objections, whether
                                      3    separately set forth:
                                      4          1.     Responding Party objects generally to the extent that any of the
                                      5    Interrogatories seek information protected by the attorney-client privilege and/or
                                      6    attorney work product privilege. Such information shall not be provided in the
                                      7    responses to Propounding Party’s Interrogatories and any inadvertent disclosure
                                      8    thereof shall not be a waiver of any privilege with respect to such information or
                                      9    any attorney work product privilege which may attach thereto.
                                     10          2.     Responding Party objects generally to the extent that any of the
                                     11    Interrogatories seek to require it to identify persons, entities, or events not known
Gordon Rees Scully Mansukhani, LLP




                                     12    on the grounds that such instructions, definitions, or requests are overbroad and
    300 S. 4th Street, Suite 1550




                                     13    seek to require more of Responding Party than any obligation imposed by law,
       Las Vegas, NV 89101




                                     14    subject Responding Party to unreasonable and undue annoyance, oppression,
                                     15    burden and expense, and seek to impose upon Responding Party an obligation to
                                     16    investigate or discover information or material from third parties or sources which
                                     17    are equally accessible to the parties.
                                     18                  SPECIFIC RESPONSES TO INTERROGATORIES
                                     19          Without waiving or rebutting in any manner any of the foregoing general
                                     20    objections, but rather incorporating them into each of the following responses to
                                     21    the extent applicable, Responding Party responds to Propounding Party’s
                                     22    Interrogatories as follows:
                                     23    INTERROGATORY NO. 17:

                                     24          Please state the number of persons to whom Defendant left a telephone
                                     25    message (as defined above) on the same day Defendant sent, or caused to be sent, a
                                     26    collection letter in the form of Exhibit 1, in an attempt to collect on a Navient debt,
                                     27    during the relevant time period.
                                     28
                                                                           -3-
                                              DEFENDANT NORTHSTAR LOCATION SERVICES, LLC’S CONFIDENTIAL- FOR
                                                ATTORNEY’S EYES ONLY SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                 INTERROGATORIES, SET TWO
                                          Case 2:18-cv-00317-GMN-DJA Document 61-3 Filed 01/10/19 Page 5 of 9



                                      1    RESPONSE TO INTERROGATORY NO. 17:

                                      2          Responding Party hereby incorporates its General Objections. Responding
                                      3    Party further objects to this Interrogatory to the extent that it seeks disclosure of
                                      4    privileged information, including information protected by the attorney-client
                                      5    privilege or work product doctrine, including protected expert discovery, self-
                                      6    critical analysis doctrine or any other applicable privileges.
                                      7          Responding Party further objects to this Interrogatory on the grounds that it
                                      8    is highly burdensome because, among other material issues, a response, unlikely to
                                      9    be accurate in any event, would require a detailed and extensive manual review of
                                     10    every single call and every single recording—if such exists—for every single
                                     11    account associated with Navient, to determine the date and time of each call and
Gordon Rees Scully Mansukhani, LLP




                                     12    whether a message was left. Further, Responding Party would, after all of this
    300 S. 4th Street, Suite 1550




                                     13    effort, be required to manually review each and every debt collection assignment
       Las Vegas, NV 89101




                                     14    (which are received from Navient in an indiscernible, bulk manner) to determine
                                     15    whether a collection letter in the form of Exhibit 1 was sent on the same day that a
                                     16    voicemail was left. To even provide an inaccurate number, which is all that is
                                     17    likely to provided after such extensive review (and which would not serve the
                                     18    interests of justice), the request would likely, if at all possible, take upwards of
                                     19    many months to a year, or more, to investigate, while forcing the expenditure of
                                     20    significant costs and manpower, all to the extreme detriment and prejudice of
                                     21    Responding Party. Fed. R. Civ. P. 26(b)(1) (“Parties may obtain discovery
                                     22    regarding any non-privileged matter that is relevant to any party’s claim or defense
                                     23    and proportional to the needs of the case, considering the . . . whether the burden or
                                     24    expense of the proposed discovery outweighs its likely benefit.”); see Munoz-
                                     25    Santana v. U.S. Immigration & Naturalization Serv., 742 F.2d 561, 563 (9th Cir.
                                     26    1984) (finding district court abused its discretion in order discovery where cost of
                                     27    compliance was great and need was not especially great); Windisch v. Hometown
                                     28
                                                                           -4-
                                              DEFENDANT NORTHSTAR LOCATION SERVICES, LLC’S CONFIDENTIAL- FOR
                                                ATTORNEY’S EYES ONLY SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                 INTERROGATORIES, SET TWO
                                          Case 2:18-cv-00317-GMN-DJA Document 61-3 Filed 01/10/19 Page 6 of 9



                                      1    Health Plan, Inc., No. 3:08-cv-00664-RCJ (WGC), 2011 U.S. Dist. LEXIS
                                      2    151486, at *29 (D. Nev. Jan. 13, 2011) (finding undue burden and expense where
                                      3    manual review would involve millions of reimbursement claims); Barnum v.
                                      4    Equifax Info. Servs., LLC, No. 2:16-cv-02866-RFB-NJK, 2018 U.S. Dist. LEXIS
                                      5    39424, at *4-5 (D. Nev. Mar. 9, 2018) (denying motion to compel where defendant
                                      6    presented declaration explaining that compliance with the discovery “would
                                      7    require an individualized review of millions of files.”).
                                      8          Responding Party further objects to this Interrogatory on the grounds that it
                                      9    is overly broad and unduly burdensome insofar as it is beyond the permissible
                                     10    scope of discovery and is premature, as it seeks discovery for a putative class that
                                     11    has not been certified, and discovery should be limited to class certification issues
Gordon Rees Scully Mansukhani, LLP




                                     12    in order to avoid discovery concerning putative class members in the event class
    300 S. 4th Street, Suite 1550




                                     13    certification is denied in this lawsuit. See Sinanyan v. Luxury Suites Int’l, LLC, No.
       Las Vegas, NV 89101




                                     14    2:15-cv-225-GMN-VCF, 2016 U.S. Dist. LEXIS 38693, at *9 (D. Nev. Mar. 23,
                                     15    2016) (“Pre-certification class discovery may be denied when, the plaintiff fails to
                                     16    show a “prima facie case for class relief under Rule 23 or that discovery [will]
                                     17    likely produce substantiation of the class allegations.”); Kamm v. Cal. City Dev.
                                     18    Co., 509 F.2d 205, 209 (9th Cir. 1975) (“Whether or not discovery will be
                                     19    permitted in a case of this nature lies within the sound discretion of the trial
                                     20    court.”); Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985) (“[T]he plaintiff
                                     21    bears the burden of advancing a prima facie showing that the class action
                                     22    requirements of Fed. R. Civ. P. 23 are satisfied or that discovery is likely to
                                     23    produce substantiation of the class allegations. Absent such a showing, a trial
                                     24    court’s refusal to allow class discovery is not an abuse of discretion.”).
                                     25          Responding Party further objects to this Interrogatory on the grounds that it
                                     26    constitutes an impermissible attempt to circumvent the twenty-five interrogatory
                                     27    limit set by Fed. R. Civ. P. 33(a)(1), which provides in relevant part that “[u]nless
                                     28
                                                                           -5-
                                              DEFENDANT NORTHSTAR LOCATION SERVICES, LLC’S CONFIDENTIAL- FOR
                                                ATTORNEY’S EYES ONLY SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                 INTERROGATORIES, SET TWO
                                          Case 2:18-cv-00317-GMN-DJA Document 61-3 Filed 01/10/19 Page 7 of 9



                                      1    otherwise stipulated or ordered by the court, a party may serve on any other party
                                      2    no more than twenty-five written interrogatories, including all discrete subparts.”
                                      3    Propounding Party’s First Set of Interrogatories contained twenty-five or more
                                      4    interrogatories, including all discrete subparts.
                                      5          Subject to and without waiving the foregoing objections, Responding Party
                                      6    responds as follows: 197 individuals could potentially have received a phone call
                                      7    the same day as a letter had been sent. However, Northstar lacks personal
                                      8    knowledge as to whether the individuals, to whom a telephone message was
                                      9    directed, are consumers, debtors, third parties, or even received the telephone
                                     10    message, as Northstar has no means of confirming, with any certainty, the validity
                                     11    of the individuals’ telephone numbers. Further, Northstar lacks personal
Gordon Rees Scully Mansukhani, LLP




                                     12    knowledge as to whether, and when, the individuals listened to the telephone
    300 S. 4th Street, Suite 1550




                                     13    messages, if in fact the individuals received the telephone messages. Additionally,
       Las Vegas, NV 89101




                                     14    Northstar has made a reasonable inquiry concerning the contents of each telephone
                                     15    message, and the information known or readily obtainable is insufficient to enable
                                     16    Northstar to determine whether each telephone message contained the disclosure
                                     17    required by 15 U.S.C. § 1692e(11).
                                     18

                                     19
                                           Dated: October 8, 2018                       GORDON REES SCULLY
                                     20                                                 MANSUKHANI, LLP
                                     21

                                     22
                                                                                        By:       /s/ Craig J. Mariam
                                     23                                                        Craig J. Mariam
                                                                                               Lynne K. McChrystal
                                     24
                                                                                               Attorneys for NORTHSTAR
                                     25                                                        LOCATION SERVICES, LLC
                                     26
                                     27
                                     28
                                                                           -6-
                                              DEFENDANT NORTHSTAR LOCATION SERVICES, LLC’S CONFIDENTIAL- FOR
                                                ATTORNEY’S EYES ONLY SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                 INTERROGATORIES, SET TWO
Case 2:18-cv-00317-GMN-DJA Document 61-3 Filed 01/10/19 Page 8 of 9




                                                         LY
                                                        N
                                                       O
                                                 E  S
                                              EY
                                         S'
                                       EY
                                     N
                                   R
                               TO
                            AT
                         R
                       O
                   -F
               AL
            TI
        EN
       D
    FI
  N
O
C
                                           Case 2:18-cv-00317-GMN-DJA Document 61-3 Filed 01/10/19 Page 9 of 9



                                       1                                  CERTIFICATE OF SERVICE

                                       2
                                                   I HEREBY CERTIFY that on the 7th day of November, 2018, and pursuant to Fed. R.
                                       3
                                            Civ. Pro. 5, I served via CM/ECF a true and correct copy of the foregoing DEFENDANT
                                       4
                                            NORTHSTAR LOCATION SERVICES, LLC’S CONFIDENTIAL-FOR ATTORNEY’S
                                       5
                                            EYES ONLY SUPPLEMENTAL RESPONSES TO PLAINTIFF’S INTERROGATORIES,
                                       6
                                            SET TWO upon those persons designated by the parties in the E-Service Master List.
                                       7
                                            GESUND & PAILET, LLC
                                       8    Keren E. Gesund, Esq.
                                            5550 Painted Mirage Road, Suite 320
                                       9
                                            Las Vegas, NV 89149
                                      10    keren@gp-nola.com
                                            Attorney for Plaintiff
                                      11
 Gordon Rees Scully Mansukhani, LLP




                                      12
     300 S. 4th Street, Suite 1550




                                      13
        Las Vegas, NV 89101




                                      14                                                     /s/ Gayle Angulo
                                                                                             An Employee of GORDON REES SCULLY
                                      15                                                     MANSUKHANI, LLP

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27
                                      28
1153772/40515278v.1                                                         -7-
                                               DEFENDANT NORTHSTAR LOCATION SERVICES, LLC’S CONFIDENTIAL- FOR
                                                 ATTORNEY’S EYES ONLY SUPPLEMENTAL RESPONSES TO PLAINTIFF’S
                                                                  INTERROGATORIES, SET TWO
